Stephens, J.,
dissenting. However undisputed much of the testimony may be, it nevertheless appears to me that from all the testimony, including that which is* undisputed, a reasonable inference can be drawn that the present suit is predicated upon an obligation of the defendant, who was a married woman, to pay a debt of her husband. I am of the opinion that the verdict for the defendant was authorized, that no error was committed, and that the judgment overruling the plaintiffs motion for new trial should be affirmed. I therefore dissent from the judgment of reversal.